Citation Nr: 0510799	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  00-24 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from March 1976 to 
September 1979, including service in Korea, with other than 
honorable service from August 1978 to September 1979.  He was 
not awarded any medals or commendations for combat.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (RO).  


FINDING OF FACT

The veteran did not engage in combat with the enemy and there 
is no credible evidence that supports the veteran's accounts 
regarding his alleged stressors that he purports to have 
experienced during active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active, honorable 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In June 1999, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection for PTSD.  
In July 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
evidence and information he was responsible for providing and 
the evidence that was considered VA's responsibility.  The 
July 2004 letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  No additional private medical 
evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  A request for information 
on the veteran's service stressors, accompanied by the 
relevant VA form, was sent to him in June 1999.  The veteran 
did not reply.  The VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  The Board notes that the record already 
contains a diagnosis of PTSD.  The Board concludes that all 
available evidence that is pertinent to the claims decided 
herein has been obtained and that there is sufficient medical 
evidence on file on which to make a decision on the issue.  
There is no indication that additional relevant evidence 
exists with respect to the PTSD claim.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Factual Background

The veteran's service medical records reveal that the veteran 
had surgery in March 1976, and nerves was noted.  The only 
complaints reported on his July 1979 discharge medical 
history report were headaches, dizziness, and a sore throat; 
he indicated that he did not have any nervous trouble or 
depression.  His psychiatric system was normal on medical 
examination in July 1979.  His personnel records reveal that 
his military occupation, including in Korea, was as a 
military policeman.

According to a March 1980 Administrative Decision, the 
veteran accepted an other than honorable discharge for the 
period from August 24, 1978 to September 5, 1979, to avoid 
trial by general court-martial.  Consequently, it was 
concluded that the veteran was not entitled to VA benefits 
based upon service from August 24, 1978 to September 5, 1979 
under applicable VA law.  38 C.F.R. § 3.12 (2004).

VA treatment records for April 1999 reveal an assessment of 
rule out PTSD syndrome.  The assessments in June 1999 were 
PTSD and psychotic disorder, not otherwise specified.

The veteran complained on VA psychiatric evaluation in 
October 1999 of paranoia, flashbacks, cold sweats, and 
nightmares since service in Korea.  When asked about the 
period from March 1976 to August 1978, the veteran said that 
he could only recall one incident in which he took a gun away 
from someone who was trying to shoot him.  The diagnoses were 
cocaine dependence, paranoid disorder associated with prior 
cocaine dependence, and consider mild organic brain syndrome 
associated with history of cocaine and other drug dependence.  
The examiner concluded:

[i]t is felt that no specific stressors 
could be recalled by the veteran during 
[3/6/76 to 8/23/78] which could be used 
to establish the diagnosis of post 
traumatic stress disorder nor any service 
connection associated with that.  The 
veteran's current Global Assessment of 
Functioning is based solely on the 
residua noted from his stroke plus 
history of drug dependence.  These are 
felt to be the most significant factors 
in the [veteran's] current psychiatric 
presentation at this time.  Although many 
of the [veteran's] symptomatology are 
reminiscent of post traumatic stress 
disorder, the degree of paranoia involved 
and impulse control difficulty indicated 
is more suggestive of that associated 
with chronic stimulant dependence and/or 
history of stroke. 

The assessments on VA treatment records dated in November 
1999 were psychotic disorder, not otherwise specified; and 
rule out PTSD syndrome.  PTSD was included in the assessments 
in April 2000.  

The veteran was awarded Social Security Disability benefits 
in November 2001, for disability that began in February 1998, 
with a primary diagnosis of status-post cerebrovascular 
accident with right hemiparesis and spasticity and a 
secondary diagnosis of PTSD.

Also on file are copies of letters sent to the veteran in 
February 2002 and April 2003 requesting information on the 
veteran's service stressors, with the relevant VA forms to be 
filled out and returned.  A VA Form 21-527, Income-Net Worth 
and Employment Statement, received by VA on January 28, 2002, 
contained a new address for the veteran.  The February 2002 
letter was sent to the veteran's address of record prior to 
January 2002.  The April 2003 letter was sent to the 
veteran's new address.  No response was received from the 
veteran to either letter.

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996). 

As noted above, the evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).

In this case, the veteran's service records, including his 
personnel records, do not show that the veteran was awarded a 
medal indicative of combat or that he was in combat.  Because 
the veteran's service records were provided by an agency of 
the U.S. Government, reliance upon them is consistent with 
the well-recognized reliance placed by VA upon service 
department determinations.  38 C.F.R. §§ 3.203(a), (c) 
(1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Based on 
these records, the Board finds that the veteran did not serve 
in combat during service and that 38 U.S.C.A. § 1154(b) is 
accordingly inapplicable.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  Lay statements alone are not enough 
to establish the occurrence of an alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).   


The veteran has contended that he was exposed to multiple 
stressors while serving as a military policeman in Korea.  
However, he has not provided any specificity to his general 
stressor contentions.  Additionally, his military service 
during the period from August 24, 1978 to September 5, 1979 
cannot be considered in determining whether he is entitled to 
disability benefits because that period was under other than 
honorable conditions.  See 38 C.F.R. § 3.12(d).  With respect 
to the period prior to August 24, 1978, the Board notes that 
the veteran failed to return requests for stressor 
information sent to him by VA, and his only recollection of a 
stressor when examined in October 1999 was a very general 
recollection of having taking a gun away from someone who 
wanted to shoot him.  The veteran has not furnished 
sufficient particulars to verify his claimed stressor, 
despite the VA's requests for information.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board concludes 
that obtaining evidence of the veteran's alleged stressor is 
impossible because the vague and nonspecific nature of the 
information provided by the veteran.  No other evidence 
exists concerning his alleged stressor.  

There is thus no credible supporting evidence of an in-
service stressor, and the veteran's claim fails to meet the 
third requirement set forth under 38 C.F.R. 3.304(f).

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The benefit sought on appeal is accordingly denied.




ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


